DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 recites “a container in which a processing member for processing food accommodated in the container is rotatably mounted.” It is unclear what is accommodated in the container with possible interpretation being a processing member or the food. The claim will be interpreted as follows: “a container comprising a processing member for processing food, said processing member rotatably mounted in the container.”
Claim 3
Claim 5 recites the limitation “the connection protrusion” of line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear where the connection protrusion is in relation to the other elements. The claim will be interpreted as follows: “a connection protrusion on an upper side of the body.”
Claims 2, 4, and 6 - 7 are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 4 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (CN 106377181 A) in further view of Yong (KR 101391972 B1).
Regarding Claim 1, Luo discloses a blender for processing food (abstract, "food mixer" corresponds with claimed “blender”), comprising: a container (Fig 2, 1, "cup" corresponds with claimed “container”); a handle connected to the container (Fig 1, indicates a handle connected to the cup); a body connected to the container (Fig 1, 2, "base" correspond with claimed “body,” is connected to the cup); and a noise blocking device connected to the body to define a closed space for accommodating the container (Fig 1, 3, "cup cover" which can reduce noise can be coupled to the base, 2, to define a closed space).
However, Luo discloses a machine base (Fig 1, 2), but does not positively recite “a processing member for processing food accommodated in the container is rotatably mounted” and “a body connected to the container and receiving a drive device for supplying drive force for rotation of the processing member.” 
Yong teaches a blender (abstract, "mixer") with a container (Fig 3, 10, "main cup") to receive a drive device (Fig 3, 23, motor corresponds with claimed “drive device”, connected to a rotary shaft, 13) for supplying drive force for rotation of the processing member (Fig 3, 41, crushing blades corresponds with claimed “processing member”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have construct Luo’s processing member to be rotatably mounted and a body connected to the to the container and receiving a drive device for supplying the drive force for rotation of the process member as taught by Yong is a known method of stirring or blending the food with a drive device and is likely to be obvious when it does no more than yield predictable results. 
Further regarding Claim 1, Luo discloses the blender as described above. 
However Luo is silent to the handle disposed outside the noise blocking device. 
Yong teaches a blender (abstract, “mixer”) with a container (Fig, 3, 10, “cup”) with a handle (Fig 2, 11) disposed outside the noise blocking device (Fig 2, 20, “body” corresponding with claimed “noise blocking device”) and by doing so improve control and maneuverability of the device (Page 3, first paragraph, line 6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to incorporate the handle disposed outside of the noise blocking device as taught by Yong in order to improve control and maneuverability of the device. 
Regarding Claim 2, the combination of Luo and Yong discloses the blender as discussed in claim 1. Luo further discloses a noise blocking device (Fig 2, 3, “cup cover”) comprises a noise blocking wall (Fig 2, 3, cup cover comprising a wall) comprising a single member having a hollow column shape open at a lower end thereof and closed at an upper end thereof  (Fig 3, "cup cover," 3, is a single member that is a hollow column shape with an open lower end and closed upper end), and the handle is connected to 

    PNG
    media_image1.png
    628
    670
    media_image1.png
    Greyscale

Modified Figure 2
Regarding Claim 3, as best understood, the combination of Luo and Yong discloses the blender as discussed in Claim 2. Luo further discloses the body (Fig 1, 2, “base”) is formed with an upper side thereof with a connection protrusion (Modified Fig 2, B), to which the open lower end of the noise blocking wall is connected so as to surround an outer surface of the connection protrusion (Modified Fig 
Regarding Claim 4, the combination of Luo and Yong discloses the blender as discussed in Claim 3. Luo further discloses the container (Fig 2, 1, cup) is provided at the lower portion thereof with a mounting portion inserted into the connection protrusion to adjoin an inner surface of the connection protrusion (modified fig 2, C, lower portion of the cup with a mounting portion inserted into the connecting protrusion to adjoin an inner surface).
Regarding Claim 6, the combination of Luo and Yong discloses the blender as discussed in Claim 2.  However, modified Luo is silent to noise blocking wall is formed at a lower end thereof with a handle exposing groove allowing the handle to extend therethrough. 
 Yong teaches the a mixer wherein the noise blocking wall (Fig 2, 20, body) is formed at a lower end thereof with a handle exposing groove allowing the handle to extend therethrough (Fig 2, 21, opening corresponding with claimed "handle exposing groove" that allows the handle to extend through the body) and by doing so allow attaching and removing the cup with ease. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to incorporate the noise blocking wall formed at a lower end thereof with a handle exposing groove allowing the handle to extend therethrough as taught by Yong in order to allow attaching and removing the cup with ease. 
Claim 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (CN 106377181 A) in view of Yong (KR 101391972 B1) and in further view of Li (CN 106037525 A).
Regarding Claim 5, 
However, modified Luo is silent to the connection protrusion is formed with a handle exposing groove. 
Li teaches the connection protrusion (Fig 7, "supporting seat," 6, corresponds with claimed connection protrusion with a groove allowing for the handle to extend out) is formed with a handle exposing groove and by doing so allow different elements to fix themselves together (page 2, para 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to incorporate the connection protrusion formed with a handle exposing groove as taught by Li in order to allow different elements to fix themselves together. 
Claim 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (CN 106377181 A) in view of Yong (KR 101391972 B1) and in further view of Arai et al (US 2014/0137750).
Regarding Claim 7, the combination of Luo and Yong teaches the blender as discussed in Claim 2. Luo further discloses an exhaust device comprising a vacuum pump (Fig 1, 10) provided to the body (Fig 1, 2), a suction unit (Fig 1, 12). 
However, modified Luo is silent to an exhaust line for connecting the vacuum pump to the suction unit. 
Arai teaches an exhaust device, the exhaust device comprising a vacuum pump (Fig 1, 38) provided to the body, a suction unit (Fig 2, 26) provided to an upper portion of the noise blocking wall (Fig 2, 32), and an exhaust line (Fig 2, 40) for connecting the vacuum pump to the suction unit [0060-0062] and by doing so improve the freshness of the food [0032]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to incorporate an exhaust line for connecting the vacuum pump to the suction unit as taught by Arai in order to improve the freshness of the food. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN NGO whose telephone number is (303)297-4452.  The examiner can normally be reached on M-F 7:30AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.N./Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725